IN THE SUPREME COURT OF IOWA
                                No. 13–1372

                              Filed May 9, 2014


EDWARD P. HAGEN,

      Appellee,

vs.

SIOUXLAND OBSTETRICS & GYNECOLOGY, P.C., an Iowa
Corporation, PAUL J. EASTMAN, TAUHNI T. HUNT, and ANGELA J.
ALDRICH,

      Appellants.


      Certified questions of law from the United States District Court for

the Northern District of Iowa, Mark W. Bennett, Judge.



      Certified questions from the United States District Court for the

Northern District of Iowa concerning a claim for wrongful discharge from

employment in violation of public policy.     ANSWERS TO QUESTIONS

DECLINED.



      Jeff W. Wright and Joel D. Vos of Heidman Law Firm, L.L.P.,

Sioux City, for appellants.



      Stanley E. Munger and Jay E. Denne of Munger, Reinschmidt &

Denne, L.L.P., Sioux City, for appellee.
                                           2

PER CURIAM.

        The Federal District Court for the Northern District of Iowa

certified three questions to this court. The questions are as follows:

        Certified Question 1: Does Iowa law recognize any of the
        following conduct as protected conduct on which a doctor-
        employee can base a claim for wrongful discharge in
        violation of Iowa public policy?:

                (a) A doctor reporting, stating an intention to report,
                or stating that he might report, to a hospital, conduct
                of nurses that the doctor believed may have involved
                wrongful acts or omissions;
                (b) A doctor disclosing to a patient or a patient’s
                family that the patient may have been the victim of
                negligent care or malpractice; or
                (c) A doctor consulting with an attorney, stating an
                intention to consult with an attorney, or stating that
                he might consult with an attorney, about whether
                another doctor or nurses had committed wrongful acts
                or omissions that the doctor should report to the Iowa
                Board of Medicine or a hospital.
        Certified Question 2: Does Iowa law allow a contractual
        employee to bring a claim for wrongful discharge in violation
        of Iowa public policy, or is the tort available only to at-will
        employees?
        Certified Question 3: Under Iowa law, is an employer’s lack
        of an “overriding business justification” for firing an
        employee an independent element of a wrongful discharge
        claim, or is that element implicit in the element requiring
        that an employee’s protected activity be the determining
        factor in the employer’s decision to fire the employee?

        After   reviewing   the   record       and   considering   the   arguments

presented, the justices are equally divided on the first certified question.

Cady, C.J., Wiggins and Appel, JJ., would answer the first certified

question in the affirmative. Waterman, Mansfield, and Zager, JJ., would

answer the first certified question in the negative. Hecht, J., takes no

part.    Because a negative answer to the first question would be
dispositive of the case, we will not answer the second or third certified

question when the court is equally divided on the answer to the first
                                     3

certified question. Life Investors Ins. Co. of Am. v. Estate of Corrado, 838
N.W.2d 640, 647 (Iowa 2013).

      Therefore, we return the questions to the Federal District Court for

the Northern District of Iowa without answers.

      ANSWERS TO QUESTIONS DECLINED.

      This opinion shall not be published.